Exhibit 10.9    

 

 

 

LOGO [g58999g57t58.gif]

 

MANAGEMENT BONUS PLAN

For

Vice President – International Branches

 

 

 

CONFIDENTIAL

 

 

 

March 20, 2009

 

 

 

 

 



--------------------------------------------------------------------------------

ASTRO-MED, INC.

MANAGEMENT BONUS PLAN

Vice President – International Branches

TABLE OF CONTENTS

 

I.    OVERVIEW    1    A.    Perspective       B.    Key Points    II.   
ELIGIBLE PARTICIPANTS    1, 2    A.    Rules          1.    Dates of Employment
                a.     Annual          2.    Leave of Absence         
3.    Retirees          4.    Exclusions    III.    ELIGIBLE BONUS    2    A.   
Financial Objective          1.    Branch Bonus Pool          2.    Bonus Rates
   IV.    FINANCIAL OBJECTIVES    3    A.    Definition of Financial Measurement
Criteria    V.    GENERAL RULES    3 VI.    EXAMPLE    4



--------------------------------------------------------------------------------

ASTRO-MED, INC.

MANAGEMENT BONUS PLAN

Vice President – International Branches

 

I. OVERVIEW

 

A. Perspective

 

     Astro-Med’s pay for performance philosophy encourages rewarding individuals
who are committed to the achievement of their financial and operating goals as
well as ensuring our customers are totally satisfied with our products and
services. This approach is especially critical as the Company expands its
footprint in the international markets. The role of the Vice President –
International Branches is essential to providing the leadership skills,
management oversight, and strategic vision necessary to ensure the Company’s
Branch business units achieve respective sales growth and profitability goals.
This Plan provides for incentive pay based on Financial Objectives.

 

B. Key Points

 

  1. Incentive Compensation (Bonus Pool) is earned by the International Branches
for achieving certain financial objectives.

 

  2. Participation by the Vice President – International Branches in the
Management Bonus Plan shall be recommended by the CEO and approved by the
Astro-Med, Inc. Compensation Committee.

 

  3. A Bonus earned under the Management Bonus Plan will be paid only on an
annual basis.

 

  4. To be eligible for the Annual Bonus, the Vice President – International
Branches must be on the Astro-Med payroll at January 31, 2009.

 

  5. Annual bonus earned will be paid only after the issuance of Astro-Med’s
Audited Consolidated Financial Statements.

 

  6. Any Bonus earned will be paid only after review and written approval by
Astro-Med’s CEO.

 

  7. Any Bonus earned is based solely on the financial results from the
Branches’ normal operating activities and excludes the financial results from
mergers, acquisitions and/or sale of assets.

 

II. ELIGIBLE PARTICIPANTS

 

A. Rules

 

  1. Dates of Employment

 

  a. Annual

 

  (1). The Vice President – International Branches who is on the payroll as of
January 31, 2009, and who was on the payroll the first working day of the
current fiscal year is eligible for a full year’s bonus award.

 

1



--------------------------------------------------------------------------------

2. Leave of Absence

No bonus will be paid on leave of absence.

 

3. Retirees

 

     Vice President – International Branches retiring after age 65 and prior to
January 31, 2009 of the current fiscal year, and who is eligible for a bonus in
the preceding year is eligible for a pro rata portion of a full year’s bonus
(based upon the number of full months prior to retirement).

 

III. ELIGIBLE BONUS

 

A. Financial Objectives

 

  1. Branch Bonus Pool:

 

  (a) Each Branch has an Incentive Plan that rewards Branch employees, for
increasing sales volume, improving the profitability of their operation and
effectively managing their working assets of Accounts Receivable and
Inventories.

 

  (b) Branches that are successful in increasing their annual sales volume, in
concert with reaching certain levels of profitability and achieving an
appropriate return on their working asset investments, will earn a Bonus Pool.

 

  (c) The Vice President – International Branches is eligible to participate in
that earned Bonus Pool attained by a respective Branch.

 

  2. Bonus Rate:

 

  (a) The Vice President – International Branches’ incentive compensation
(Annual Bonus) will be at a rate of 20% of the earned Bonus Pool of each Branch.

 

  (b) The Vice President – International Branches incentive compensation will be
calculated by the following formula:

 

  (1) A rate of 20% is applied to the earned Bonus pool (local Currency) of the
appropriate Branch.

 

  (2) The resultant value from Step (1) is converted into US dollars at the
appropriate exchange rate.

 

  (3) The US dollar values achieved in Step (2) are summed to obtain a total of
the amount of incentive compensation (Bonus) earned by the Vice President –
International Branches.

 

  (4) The amount calculated in Step (3) is in turn converted into the local
currency of the Vice President – International Branches i.e. Euro at the
appropriate exchange rate. (See Attached Example)

 

  (c) For fiscal year 2009, the Bonus Rate will be 10% only; however, for fiscal
year 2010 and beyond, the Bonus Rate will be 20%.

 

2



--------------------------------------------------------------------------------

IV. FINANCIAL OBJECTIVES

See International Offices Incentive Bonus Plans

 

V. GENERAL RULES

 

A. Participation

 

  1. Corporate Officer as approved by Astro-Med Compensation Committee.

 

B. Minimum and maximum Payouts

 

  1. No bonus in aggregate will be paid in excess of 60% of an Officer’s annual
rate of basic compensation.

 

  2. No bonus will be paid unless the consolidated sales value of all the
Branches meets the Branches minimum threshold of sales value as established
annually by the Compensation Committee. (See addendum)

 

C. Timing of Bonus Payout

 

  1. Bonus earned will be paid on an annual basis.

 

  2. Annual bonus will be calculated and paid as soon as the Company’s audited
financial statements are issued. This should be in March of Fiscal Year 2010.

 

  3. Any bonuses earned will be paid only after review and written approval by
Astro-Med’s CEO and by the Compensation Committee.

 

D. Modification and Continuation of the Bonus Plan

 

     The Plan may be modified by Astro-Med’s CEO at any time. The Astro-Med CEO
has final authority as to any payment hereunder, including the authority to
interpret the provisions of this plan and to make special awards. Continuation
of the plan beyond the current fiscal year is not guaranteed.

 

E. International Branches

 

     The International Branch locations covered by this Plan include:

       Astro-Med Inc. – Canada

       Astro-Med SNC – France

       Astro-Med GmbH – Germany

       Astro-Med House – United Kingdom

 

3



--------------------------------------------------------------------------------

ASTRO-MED, INC.

Management Bonus Plan

Vice President – International Branches

 

EXAMPLE

Branch Incentive Compensation Breakout

FY Year XX

 

     Local Currency         Local Currency    US Dollars

Canada

   30,000 CDN   x 20 %   6,000      4,800

UK

   5,000 BP   x 20 %   1,000      1,400

France

   15,000 Euro   x 20 %   3,000      3,800

Germany

   40,000 Euros   x 20 %   8,000      10,400      Total Bonus USD    $ 20,400   
  Exchange Rate      1.30      Total Bonus – Euro      15,692

Management Bonus Plan – V.P International Branches FY 2009
                                         
                                         
                                                               3/20/09

 

4



--------------------------------------------------------------------------------

Addendum

ASTRO-MED, INC.

Management Bonus Plan – FY 2010

VP – International Branches

(000’s)

 

Local Currency

        

Branch

   FY 2010B    Sales Revenues
FY 2009A    FY 2008A

UK

     1,336      1,283      1,376

France

     2,177      2,247      1,821

GmbH

     5,084      4,750      4,033

Canada

     3,387      3,459      2,837

US Dollars

        

Branch

   FY 2010B    Sales Revenues
FY 2009A    FY 2008A

UK

   $ 1,924    $ 1,848    $ 1,981

France

     2,721      2,809      2,276

GmbH

     6,355      5,938      5,041

Canada

     2,710      2,767      2,270                     

Totals

   $ 13,710    $ 13,362    $ 11,568

 

Exchange Rates to US Dollar

  

GBP

   1.44

Euro

   1.25

CDN

   .80

 

5